Slip Op. 18 - 25

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                           :
DIAMOND SAWBLADES                          :
MANUFACTURERS COALITION,                   :
                                           :
                              Plaintiff,   :
                                           :
                     v.                    : Before: R. Kenton Musgrave, Senior Judge
                                           :
UNITED STATES,                             : Court No. 13-00241
                                           :
                              Defendant, :
                                           :
                    and                    :
                                           :
BEIJING GANG YAN DIAMOND                   :
PRODUCTS COMPANY, GANG YAN                 :
DIAMOND PRODUCTS, INC., CLIFF              :
INTERNATIONAL LTD., HUSQVARNA              :
CONSTRUCTION PRODUCTS NORTH                :
AMERICA, INC., HEBEI HUSQVARNA-JIKAI :
DIAMOND TOOLS CO., LTD., WEIHAI            :
XIANGGUANG MECHANICAL INDUSTRIAL :
CO., LTD., BOSUN TOOLS CO., LTD., and      :
BOSUN TOOLS INC.,                          :
                                           :
                    Defendant-Intervenors. :
                                           :

                                        JUDGMENT

              This case having been instituted to challenge certain administrative review

determinations of the International Trade Administration, U.S. Department of Commerce

(“Commerce”) published sub nom. Diamond Sawblades and Parts Thereof from the People’s

Republic of China, 78 Fed. Reg. 36166 (June 17, 2013), as amended by Diamond Sawblades and

Parts Thereof from the People’s Republic of China, 78 Fed. Reg. 42930 (July 18, 2013); and the
Court No. 13-00241                                                                             Page 2


matter having been remanded per slip opinion 14-112, ECF No. 87 (Sep. 23, 2014); and the

administrative results of redetermination, dated May 18, 2015, having been sustained and judgment

entered per slip opinion 15-116, ECF No. 118 (Oct. 21, 2015); and the case having been appealed

to the Court of Appeals for the Federal Circuit, ECF Nos. 120 & 121 (Nov. 20, 2015); and the

appellate court having affirmed in part, vacated in part, and remanded for further consideration that

part of the decision that concerned Commerce’s determination on the timeliness of the plaintiff’s

targeted dumping allegation, 704 Fed. Appx. 924 (Aug. 7, 2017); and after issuance of the mandate

thereon, ECF No. 127 (Sep. 28, 2017), the case having been remanded to Commerce, Order of the

Court, ECF No. 128 (Oct. 3, 2017); and the results of that remand having been filed, ECF. No. 137

(Jan. 18, 2018); and the parties having filed a joint status report, ECF No. 138 (Jan. 25. 2018),

wherein they indicate (1) that “[o]n remand, the agency conducted a targeted dumping analysis, but

ultimately did not find targeting sufficient to warrant changes to its margin calculations”, id. at 2,

referencing ECF No. 137, (2) that “no further briefing is necessary”, id., and (3) that “the final

remand results may be sustained” as is, id.; Now, therefore, in view of the foregoing, and upon other

papers and proceedings, it is

               ORDERED, ADJUDGED and DECREED that Commerce’s Final Remand

Redetermination, Diamond Sawblades Manufacturers’ Coalition v. United States, CIT Consol. Ct.

No. 13-00241 (Jan. 19, 2018), ECF No. 137, be, and it hereby is, sustained.



                                                  /s/ R. Kenton Musgrave
                                               R. Kenton Musgrave, Senior Judge
Dated: March 22, 2018
       New York, New York